Citation Nr: 0014407
Decision Date: 06/01/00	Archive Date: 09/08/00

DOCKET NO. 91-43 547               DATE JUN 01, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an increased evaluation for right anal fistula
repair, evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from February 1977 to October
1978. This matter comes to the Board of Veterans' Appeals (Board)
on appeal from rating decisions by the Department of Veterans
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this claim in May 1992, September 1994 and again
in September 1998. In September 1998, the Board found that no new
and material evidence had been submitted to reopen a claim of
entitlement to service connection for an acquired psychiatric
disability and also denied service connection for a seizure
disorder. The Board remanded the issue on the first page of this
decision to the RO for additional development. The claim has
returned to the Board and is ready for further review.

While the appeal was in remand status, the RO denied entitlement to
service connection for left anal fistula repair. The veteran
disagreed with that determination and a Statement of the Case was
issued. A substantive appeal has not been received on this issue,
and the Board will not address it further.

REMAND

In its September 1998 remand, the Board requested that the veteran
be examined by VA to ascertain the current severity of his service-
connected disability, then characterized as cyst, right buttock,
postoperative status. The Board stated that the claims file should
be reviewed by the examiner prior to the examination. The veteran's
representative has pointed out in his April 2000 written argument
that the claims file was not made available to the examiner during
the March 1999 VA examination. Fulfillment of the statutory duty to
assist includes conducting a thorough and contemporaneous medical
examination, one which takes into account the records of prior
treatment, so that the evaluation of the claimed disability will be
a fully informed one. Green v. Derwinski, 1 Vet. App. 121 (1991).
The

- 2 -

representative has requested that the case be remanded to the RO in
accordance with the provisions of 38 C.F.R. 19.9 (1999) and Stegall
v. West, 11 Vet. App. 268, 271 (1998).

The record also shows that in June 1998, the veteran requested a
personal hearing for his appeal before the Board in Washington,
D.C.. The veteran was informed at that time by the RO that if he
wanted a hearing at that point he would have to contact the Board.
The record is unclear as to whether the veteran still desires a
hearing before the Board prior to a Board determination.

VA has a duty to assist the veteran in the development of facts
pertinent to his well grounded claim. 38 U.S.C.A. 5107 (West 1991).
The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1,
1999)(hereinafter, "the Court") has held that the duty to assist
includes the duty to obtain adequate and contemporaneous VA
examinations, including examinations by specialists when indicated,
and to obtain medical records to which the veteran has referred or
which may be pertinent to the issues. Littke v. Derwinski, 1 Vet.
App. 90 (1990); Hyder v. Derwinski, 1 Vet. App.:221 (1991); Green
v. Derwinski, 1 Vet. App. 121 (1991). Where the record before the
Board is inadequate to render a fully informed decision, a remand
to the RO is required in order to fulfill the statutory duty to
assist. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further
development, as specified below, is required. Accordingly, the case
is REMANDED to the RO for the following actions:

1. The RO should schedule the veteran for an examination to
evaluate the veteran's service-connected right anal fistula repair.
The claimsfile must be reviewed by the examiner in conjunction with
the examination and this should be indicated in the examination
report. All indicated studies should be

- 3 -

performed. The examiner should document all findings, including if
there is fecal leaking or incontinence and whether the veteran must
use pads. A complete rationale for all opinions and conclusions
expressed should be given.

2. After the examination has been completed, the RO should review
the examination report to ensure that it complies with the
directives of this remand, and if not, it must be returned for
corrective action.

3. After completion of the requested actions, the RO should review
the evidence, make any necessary additional development, and
determine whether the veteran's claim may be granted. If not, the
veteran and his representative should be provided with an
appropriate Supplemental Statement of the Case. In addition, the
veteran should be contacted and asked if he still desires a hearing
before the Board in Washington, D.C., and if so, the appropriate
steps should be taken to schedule the veteran for a hearing.

After allowing the veteran appropriate time to respond, the case
should be returned to the Board for further appellate review, if
otherwise in order. By this remand, the Board intimates no opinion
as to the final outcome warranted. No action is required of the
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United

- 4 -

States Court of Appeals for Veterans Claims for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West Supp. 1999)(Historical and Statutory Notes). In
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

F. JUDGE FLOWERS 
Member, Board of Veterans' Appeals 

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



